UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4723


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERALD EUGENE WALKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00017-CCE-1)


Submitted:   May 29, 2014                     Decided:   June 5, 2014


Before MOTZ, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Gregory Davis, Senior
Litigator, Winston-Salem, North Carolina, for Appellant. Ripley
Rand, United States Attorney, Kyle D. Pousson, Special Assistant
United   States  Attorney,   Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald       Eugene          Walker       pled   guilty    to   possession      of

ammunition    by    a    convicted          felon,      18   U.S.C.    §    922(g)   (2012),

preserving    his       right       to    appeal      the    denial   of    his   motion    to

suppress.     The district court sentenced Walker to 188 months’

imprisonment.       Walker appeals.

            Construing the facts in the light most favorable to

the Government, United States v. Black, 707 F.3d 531, 534 (4th

Cir. 2013), the evidence before the district court established

the following.          On the afternoon of October 17, 2012, Durham,

North Carolina Police Officer Ryan Harris was on patrol with a

civilian “ride-along” passenger.                        In order to demonstrate for

the passenger how a police officer “runs license plates,” Harris

did so with the license plate on the vehicle in front of him—a

gray   Honda.           As      a        result,       Harris      discovered     that     the

registration was expired and the car had no insurance.                               Harris

followed the vehicle for a short time, and then activated his

lights when it turned into a gas station parking lot.                             As Harris

approached    the       vehicle,          the   driver       and   passenger—Walker—both

emerged from the Honda.                  Harris ordered both of them to stay in

the car.      Walker ignored Harris’ instruction and continued to

walk away from the car.                  According to Harris, he ordered Walker

and the driver to remain in the vehicle as part of standard

officer safety procedures.                   Walker continued to walk away from

                                                  2
Harris, and, as Harris approached him, Walker started to run.

Harris    noticed    Walker     tugging       on    his    belt    buckle      and    then

noticed what appeared to be a gun.                    Harris ordered Walker to

drop the weapon, but, after Walker kept running away, Harris

fired at Walker, missing him.             The chase continued until Walker

turned and shot at Harris, missing him as well.                       Walker was soon

apprehended nearby by other officers.

            Walker was charged in a single-count indictment with

possession of ammunition by a felon.                       He filed a motion to

suppress, arguing that Harris’ order to return to the vehicle

constituted an unlawful seizure in violation of Walker’s Fourth

Amendment rights.           After a hearing, the district court denied

the motion.      Walker noted a timely appeal.

            We     review     the    district       court’s        factual     findings

regarding    the    motion     to    suppress       for    clear    error,      and   the

court’s legal conclusions de novo.                   United States v. Burgess,

684 F.3d 445, 452 (4th Cir.), cert. denied, 133 S. Ct. 490

(2012).

            A    vehicle     stop    is   permissible        if    the    officer     has

probable    cause    to    believe    a   traffic         violation      has   occurred,

Whren v. United States, 517 U.S. 806, 809-10 (1996), or has a

reasonable      suspicion     of    unlawful       conduct,    regardless        of   the

officer’s subjective motivations, Terry v. Ohio, 392 U.S. 1, 20-

22 (1968).       Here, it is undisputed that the automobile in which

                                          3
Walker was a passenger had expired tags and no insurance.                       Thus,

he apparently concedes that the initial traffic stop was lawful.

              Walker argues, however, that in order for Harris to

detain him      in   the   vehicle,   the     officer      needed     a    “reasonable

suspicion” that Walker was engaged in criminal activity.                            We

disagree.       A    lawful    traffic       stop   justifies       detaining       the

vehicle’s occupants for the time necessary to request a driver’s

license   and    vehicle    registration,       run    a   computer        check,   and

issue a citation.          United States v. Digiovanni, 650 F.3d 498,

507 (4th Cir. 2011).          “Additionally, ‘a police officer may as a

matter of course order the driver of a lawfully stopped car to

exit his vehicle.’ . . . That rule, the justification for which

is   officer    safety,    extends    to     passengers     as   well.”        United

States v. Vaughan, 700 F.3d 705, 710 (4th Cir. 2012) (quoting

Maryland v. Wilson, 519 U.S. 408, 410 (1997)).                      Because Harris

clearly had the authority to order Walker to exit the vehicle,

we find that Harris also possessed the authority to order him to

remain inside the vehicle.            See United States v. Williams, 419

F.3d 1029, 1031 (9th Cir. 2005) (“We now hold that a passenger’s

compliance with an officer’s command to get back into the car in

which   the    passenger    had   just     exited     is   not   an       unreasonable

seizure under the Fourth Amendment.”); see also United States v.

Sanders, 510 F.3d 788 (8th Cir. 2007) (holding that officer’s

seizure of vehicle passenger, by ordering him, after he left the

                                         4
vehicle during a traffic stop, to reenter it, was reasonable

under the Fourth Amendment); United States v. Clark, 337 F.3d

1282,   1288    (11th    Cir.    2003)       (finding   no    Fourth    Amendment

violation where officer, in order to protect his own safety,

ordered defendant to reenter automobile in which he had been

passenger).

           Moreover, as noted by the district court, even though

Harris had the authority to detain Walker, he did not do so

because Walker did not respond to his directions to stop and get

back in the car.        See California v. Hodari D., 499 U.S. 621, 626

(1991) (holding that a fleeing suspect was not “seized,” for

purposes   of   the     Fourth   Amendment,       until      he   was   physically

apprehended).

           Accordingly, we affirm the denial of Walker’s motion

to suppress and affirm his conviction.                  We dispense with oral

argument because the facts and legal contentions are adequately

addressed in the materials before this court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                         5